Matter of Watkins v Division of Criminal Justice Servs. (2018 NY Slip Op 00534)





Matter of Watkins v Division of Criminal Justice Servs.


2018 NY Slip Op 00534


Decided on January 30, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 30, 2018

Friedman, J.P., Gische, Mazzarelli, Kern, Singh, JJ.


5569 2233/13 -6416] 133/17

[*1]In re Kai Watkins, Petitioner,
vThe Division of Criminal Justice Services, et al., Respondents.


Kai Watkins, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Angel M. Guardiolla II of counsel), for the Division of Criminal Justice Services and Hon. Lester B. Adler, respondents.
Darcel D. Clark, District Attorney, Bronx (Noah B. Adler of counsel), for Hon. Darcel D. Clark, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 30, 2018
CLERK